13 N.J. 307 (1953)
99 A.2d 422
ISAAC W. SEILER, PETITIONER-APPELLANT,
v.
ELEANOR ROBINSON, ET ALS., RESPONDENTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued September 21, 1953.
Decided September 28, 1953.
Mr. Aaron Gordon argued the cause for the appellant.
*308 Mr. Robert A. Vanderbilt argued the cause for the respondents (Messrs. Toner, Crowley, Woelper & Vanderbilt, attorneys).
PER CURIAM.
The judgment appealed from is affirmed by an equally divided court.
For affirmance  Justices OLIPHANT, WACHENFELD and BURLING  3.
For reversal  Justices HEHER, JACOBS and BRENNAN  3.